Name: Commission Regulation (EU) NoÃ 675/2010 of 28Ã July 2010 entering a name in the register of traditional specialities guaranteed (Traditionally Farmed Gloucestershire Old Spots Pork (TSG))
 Type: Regulation
 Subject Matter: foodstuff;  means of agricultural production;  Europe;  economic structure;  research and intellectual property;  farming systems;  animal product;  consumption
 Date Published: nan

 29.7.2010 EN Official Journal of the European Union L 197/1 COMMISSION REGULATION (EU) No 675/2010 of 28 July 2010 entering a name in the register of traditional specialities guaranteed (Traditionally Farmed Gloucestershire Old Spots Pork (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the first subparagraph of Article 9(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 8(2) of Regulation (EC) No 509/2006 and Article 19(3) thereof, the United Kingdoms application to register the name Traditionally Farmed Gloucestershire Old Spots Pork was published in the Official Journal of the European Union (2). (2) As no objection under Article 9 of Regulation (EC) No 509/2006 has been received by the Commission, this name should be entered in the register. (3) The application also requested protection under Article 13(2) of Regulation (EC) No 509/2006. That protection should be granted to the name Traditionally Farmed Gloucestershire Old Spots Pork in so far as, in the absence of objections, it could not be demonstrated that the name is used in a lawful, renowned and economically significant manner for similar agricultural products or foodstuffs, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Protection as referred to in Article 13(2) of Regulation (EC) No 509/2006 shall apply. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 1. (2) OJ C 238, 3.10.2009, p. 8. ANNEX Products intended for human consumption listed in Annex I to the Treaty: Class 1.1. Fresh meat (and offal) UNITED KINGDOM Traditionally Farmed Gloucestershire Old Spots Pork (TSG) The use of the name is reserved.